Citation Nr: 1400290	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  07-11 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a genitourinary disorder.

2.  Entitlement to service connection for peripheral neuropathy.

3.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder, beginning June 24, 2013.

4.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder, prior to June 24, 2013.

5.  Entitlement to an initial rating in excess of 10 percent for diabetes mellitus.

6.  Entitlement to an effective date prior to April 21, 2004, for the award of service connection for ischemic heart disease.

7.  Entitlement to an effective date prior to July 16, 2012, for the award of a 100 percent rating for ischemic heart disease.

8.  Entitlement to a total disability rating for compensation based on individual unemployability prior to July 16, 2012.

9.  Entitlement to an effective date prior to July 16, 2012, for the award of special monthly compensation at the housebound rate.

10.  Entitlement to an effective date prior to July 16, 2012, for the award of basic eligibility for Dependents' Educational Assistance under Chapter 35, Title 38.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2006, July 2006, August 2012, November 2012 and February 2013 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The case was most recently before the Board in May 2012.  At that time, the Board remanded to the RO for additional development the issues of entitlement to service connection for peripheral neuropathy, entitlement to an increased rating for posttraumatic stress disorder (PTSD), and entitlement to a total disability rating for compensation based on individual employability (TDIU).  Since that time, other issues have been properly raised on appeal as set forth on the title page.

The appeal of the reopened claim of service connection for a genitourinary disorder, the claim of service connection for peripheral neuropathy, the diabetes mellitus rating issue, the TDIU issue, the issue pertaining to special monthly compensation (SMC), and the issue pertaining to Dependents' Educational Assistance (DEA) are remanded to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In June 2005 and August 2005, the RO denied the Veteran's claim of entitlement to service connection for a genitourinary disorder, including as to the pelvis, prostate, bladder and erectile dysfunction.  The Veteran did not appeal the decision and new and material evidence was not received prior to the expiration of the appellate period.

2.  Evidence received since the August 2005 rating decision is new and material, as the evidence is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a genitourinary disorder.

3.  Since the award of the award of service connection of August 15, 2005, the Veteran's PTSD has been manifested by symptoms that have resulted in occupational and social impairment with deficiencies in most areas.  Total occupational and social impairment have not been shown.

4.  On March 10, 2004, the Veteran filed a claim of service connection for a disability that can be reasonably construed as ischemic heart disease.

5.  The Veteran's ischemic heart disease manifested by March 10, 2004.

6.  Prior to July 16, 2012, the Veteran's ischemic heart disease was manifested by a workload of greater than 5 METs but not greater than 7 METs resulting in symptoms such as angina and dizziness, with a left ventricular ejection fraction of no worse than 42 percent; chronic congestive heart failure, a workload of 3 METs or less, or a left ventricular ejection fraction of less than 30 percent was not shown.

7.  It was not factually ascertainable that the Veteran's ischemic heart disease manifested by a workload of 3 METs or less until July 16, 2012.


CONCLUSIONS OF LAW

1.  The August 2005 decision denying entitlement to service connection for a genitourinary disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a genitourinary disorder is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  From August 15, 2005 to June 23, 2013, the criteria for an initial rating of 70 percent for PTSD were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

4.  The criteria for an initial rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

5.  The criteria for entitlement to an effective date of March 10, 2004, for the award of service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2013). 

6.  The criteria for an effective earlier than July 16, 2012, for a 100 percent rating for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.400, 4.104, Diagnostic Code 7005 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims pertaining to PTSD and ischemic heart disease, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  Without deciding whether the notice and development requirements have been satisfied for the Veteran's genitourinary disorder claim, the Board is not precluded from determining whether new and material evidence has been received in connection with the claim, because the Board is reopening the claim.  As such, at this stage, the decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49747 (1992).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini, 18 Vet. App. at 112. 

As to the Veteran's claims pertaining to PTSD and ischemic heart disease, the claims arise from decisions granting the underlying benefit sought.  Once a claim is substantiated to this degree, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed for these claims.

The duty to assist the Veteran has been satisfied in connection with the PTSD and ischemic heart disease claims.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records and private treatment records.  Records from the Social Security Administration have also been obtained.  More recent treatment records were obtained pursuant to the Board's December 2008 and May 2012 remands.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran also provided testimony at Board hearings in April 2008 and January 2012.

Additionally, the Veteran has been afforded VA examinations that are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Multiple VA examinations were provided in connection with the PTSD claim.  Specifically, pursuant to the Board's May 2012 remand, a June 2013 examiner reviewed the claims file, and took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the Veteran's PTSD.  Id.  Moreover, in July 2012 and September 2012, VA examiners provided similarly adequate examinations in connection with the ischemic heart disease claim.

In an August 2013 brief, the Veteran's representative essentially requested a retrospective examination to assess when certain symptoms of the Veteran's PTSD and ischemic heart disease began.  See, e.g., Vigil v. Peake, 22 Vet. App. 63 (2008).  In the Veteran's case, multiple VA psychiatric examinations are of record covering the entire rating period on appeal, and VA treatment records document a significant amount of therapy sessions and psychological evaluations.  Thus, there is sufficient evidence of record by which to evaluate his PTSD in the context of the rating criteria.  Additionally, the July 2012 and September 2012 VA heart examinations discuss the Veteran's ischemic heart disease manifestations and identify the specific test that first showed the disease.  Therefore, the Board does not find that a retrospective opinion is necessary for either disorder.  

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. at 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Previously Denied Claim of Service Connection for a Genitourinary Disorder

By way of background, the Veteran submitted a statement in March 2004 that was taken by the RO as a claim of service for a genitourinary disorder.  The claim was denied in a June 2005 rating decision, at which time the claimed disorder included problems pertaining to the pelvis, prostate, bladder and erectile dysfunction.  The RO confirmed and continued the denial in an August 2005 rating decision.  The Veteran was notified of the decision by a letter dated later that month.  He did not appeal the August 2005 decision and, prior to the expiration of the appellate period, new and material evidence was not received which would have had to be considered in connection with the pending claim.  See 38 C.F.R. § 3.156(b).  As such, the August 2005 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 20.302, 20.1103.

In August 2011, the Veteran submitted a claim to reopen the issues of entitlement to service connection for a genitourinary disorder.  After the claim was denied in the February 2013 rating decision, the Veteran perfected an appeal.  This claim has been certified to the Board for appellate review.

Generally, although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

It appears that the RO reopened the previously denied claim in the February 2013 rating decision as the claim was denied on the merits.  Although the RO seemingly found that new and material evidence had been submitted to reopen the Veteran's claim for a genitourinary disorder, RO decision is not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the August 2005 rating decision is the last final disallowance with respect to the claim at issue herein, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

At the time of the August 2005 rating decision, the evidence of record included:  the Veteran's service treatment records; treatment records and examination reports from the VA Medical Center (VAMC) in Salem, Virginia, dated from December 1994 to December 2004; treatment records from Dr. J.C.M., dated from October 1991 to August 1995; treatment records from Danville Urologic Clinic, dated from August 1972 to September 1995; a treatment records from Dr. J.C., dated from February 1970 to March 1971; treatment records from Duke University Medical Center, dated from September 1993 to December 1996; a statement from J.T., dated in March 2004; a statement from the Veteran's wife, dated in July 2004; and claims for benefits and statements from the Veteran.

The Veteran contended that he had pelvic, prostate and bladder problems when he was discharged from service.  He also asserted that his problems were the result of exposure to Agent Orange during service.  Thus, he contended that service connection was warranted for a genitourinary disorder.

The RO denied the claim in June 2005 and August 2005 when it was determined that the Veteran did not have a genitourinary disorder that was incurred in, caused by, or presumed to be due to his military service.  The RO noted that the Veteran did not have a genitourinary disorder that was a condition presumed to be due to exposure to herbicide agents such as Agent Orange.  The RO also noted that, while the Veteran reported a history of frequent or painful urination during his May 1967 separation examination, the problem was attributed to venereal disease with no evidence of recurrence.  Although the Veteran had current complaints associated with this pelvis, prostate and bladder, the RO concluded that any such condition was not incurred in or caused by military service.

The new evidence added to the record since the August 2005 decision includes a statement from the Veteran dated in and October 2012.  He indicated that he experienced urinary problems during service, erectile dysfunction problems since that time, and that he has depression.  Additionally, since the prior decision, he was awarded service connection for PTSD with manifestations of depression.  In August 2013, the Veteran's representative set forth the theory that the Veteran's erectile dysfunction may be secondary to his service-connected PTSD.  Additionally, at a VA examination in September 2012, the Veteran indicated that he had urinary symptoms in service.

This information is new and material evidence as the claim was previously denied on the merits in June 2005 and August 2005 based on a determination that the evidence did not show the existence of a genitourinary disorder related to service.  Additionally, there is at least an indication that the Veteran's erectile dysfunction may be related to a service-connected disorder that was not in effect at the time of the prior denial.  Thus, this evidence is not cumulative or redundant of the evidence that existed at the time of the prior denial, particularly when the credibility of the Veteran's statements is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board therefore finds that the evidence submitted since the August 2005 rating decision is new in that it was not previously before VA decisionmakers.  Moreover, the new evidence is material because the evidence pertaining to the possible relationship between a genitourinary disorder and service, or a service-connected disorder, is not cumulative and redundant, and it raises a reasonable possibility of substantiating the claim of entitlement to service connection for a genitourinary disorder.  The threshold for reopening a claim is low and this new evidence clearly meets that threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board concludes that the claim is reopened because new and material evidence has been submitted.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The reopened claim of entitlement to service connection for a genitourinary disorder is addressed further in the remand following the decision.

III.  Rating for PTSD

By way of background, the Veteran submitted a statement that was received by the RO on August 15, 2005, which was taken to include an informal claim of service connection for PTSD.  In a November 2005 rating decision, the RO granted service connection for PTSD and awarded an initial rating of 50 percent effective August 15, 2005.  Within one year of notification of the decision, in June 2006, the Veteran stated that he was filing for an increase in his PTSD due to it having gotten worse.  Additionally, VA treatment records pertaining to PTSD dated within one year of notification of the November 2005 rating decision were created and constructively in the claims file.  This evidence constitutes new and material evidence for the PTSD claim and, since it was received within one year of the November 2005 decision, the evidence must be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period; i.e., the August 2005 claim.  See 38 C.F.R. § 3.156(b).  See also Young v. Shinseki, 22 Vet. App. 461 (2009).  In view of the application of section 3.156(b), the rating period on appeal covers the period since the effective date of the award of service connection for PTSD.

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

The appeal pertaining to PTSD is based on the assignment of a disability rating following the initial award of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Accordingly, evidence contemporaneous with the claim and the rating decision that granted service connection are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Id. at 126.  If later evidence indicates that the degrees of disabilities increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods.  Id.  As detailed above, the effective date of the award of service connection for PTSD and the initially assigned 50 percent rating is August 15, 2005.  Additionally, the RO created a staged rating by assigning an initial rating of 70 percent effective June 24, 2013.

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2013).  Therefore, with respect to the claim herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

According to 38 C.F.R. § 4.130, Diagnostic Code 9411, a 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.

The evidence of record reflects that, prior to the award of service connection, an April 2000 VA treatment record noted a prior history of depression.  Subsequent VA medical records are absent treatment for psychiatric problems until September 2004 when the Veteran complained of financial stressors as well as hypervigilance, intrusive thoughts and nightmares related to combat.  A VA psychiatric examination was provided in November 2004 in connection with a pension claim by the Veteran.  At that time, he was diagnosed with major depressive disorder rather than PTSD.

The Veteran began regular psychiatric treatment through the VA system in January 2005.  At that time, diagnoses of major depressive disorder, PTSD and pain disorder were assessed with a GAF score of 53.  In addition to depression symptoms, reported PTSD symptoms included:  trauma experienced; fear, helplessness, or horror associated with trauma; recollections of trauma; recurrent trauma-related dreams; distress with traumatic cues; avoid thinking, talking about trauma; avoid specific places, people, things; decreased interest of activities; sleep difficulty; irritability or anger; difficulty concentrating; and exaggerated startle.  

From March 2005 to May 2005, the Veteran underwent regular group therapy sessions for major depression disorder.  In May 2005, a VA psychiatrist provided an assessment of rule out PTSD and rule out mood disorder with a GAF score of 61, while a psychologist provided diagnoses of moderate major depressive disorder and pain disorder with a GAF score of 55.  From June 2005 to July 2005, the Veteran underwent regular individual therapy for PTSD and major depressive disorder.  In July 2005, a VA psychiatrist provided an assessment of PTSD, pain disorder and a history of major depressive disorder with a GAF score of 61.  

In August 2005, the Veteran began group therapy for PTSD.  Psychological testing showed extremely severe levels of depressive symptoms, severe levels of anxiety and severe levels of hopelessness.  In September 2005, suicidal ideation was marked as an issue that required attention.  An evaluation noted that the Veteran struggled with anxiety symptoms and irritability.  He denied having feelings of suicide or homicide.  The Veteran had restricted affect that shifted to euthymic.  No other symptoms were noted on mental status examination and diagnoses of PTSD, pain disorder and a history of major depressive disorder were provided.  The assigned GAF score was 60.

The Veteran underwent VA psychiatric examination in connection with the claim in October 2005.  The Veteran's claims file was reviewed, he was interviewed and a mental status examination was conducted by a VA psychologist.  The examiner noted that the Veteran had worked as a barber for approximately 35 years prior to retiring due to physical problems.  He had also been married for approximately the same amount of time.  The Veteran reported that they got along fine with no particular marital problems.  He also had two children with whom he got along well.  The Veteran went to church regularly and had a couple of friends.

Examination revealed that the Veteran presented with a restricted affect.  His mood appeared quite dysphoric and almost tearful.  Noted problems included a complaint of short term memory, such as forgetting what to do on errands.  Chronic feelings of depressed mood were noted as were anhedonia, crying spells, periodic feelings of failure, irritability and lowered energy.  The examiner noted periods of anxiety, particularly when exposed to crowds.  Impulse control was mildly impaired with anger outbursts and he had poor sleep due to a combination of problems.  PTSD symptoms meeting the criteria for a diagnosis included nightmares of combat, intrusive memories of war, survivor's guilt, hypervigilance, easily irritable and frustrated, poor concentration, hyperstartle response and sleep problems.  Recent suicidal ideation was denied by the Veteran.  The examiner provided diagnoses of PTSD and major depressive disorder, which was due to the PTSD symptoms and his physical pain.  There was no GAF score.

After the VA examination, the Veteran continued regular group therapy for PTSD through the VA system.  A November 2005 evaluation noted that the Veteran's overall mood remained unchanged.  Mental status examination did not reveal any notable symptoms.  The diagnoses were PTSD, rule out mood disorder and history of major depressive disorder.  The GAF score remained at 60.  A February 2006 VA treatment record noted that the Veteran was having a hard time with his mood following the death of his mother.  He had decreased appetite and significant interference with sleep.  Mental status examination revealed a sad mood and dysphoric affect.  Diagnoses were recurrent major depression, history of PTSD and chronic pain disorder with an assigned GAF score of 57.  Similar findings were made in March 2006 and the GAF score remained at 57 although his medication was increased to address depression and anxiety.  Group therapy continued and suicidal ideation was endorsed in April 2006.  A separate April 2006 evaluation noted that the Veteran continued to have a depressed mood and there was no suicidal ideation.  The same disorders were diagnosed with a GAF score of 57.

In a statement received in June 2006, the Veteran indicted that his PTSD had gotten worse.  A June 2006 VA record noted that the Veteran had reported suicidal or homicidal ideation on a questionnaire.  When questioned, he indicated that he had no plans or intent, but he did identify an individual he was feeling homicidal toward, which in an evaluation later that month was identified as a VA doctor.  Symptoms of nightmares and irritated mood were also noted.  The diagnoses at that time were rule out adjustment disorder with mixed anxiety and depressive features, chronic pain disorder and PTSD.  The GAF score was 55.  

A February 2007 VA evaluation included diagnoses of major depressive disorder, PTSD and chronic pain disorder.  It was noted that the Veteran tried not to think about suicidal or homicidal ideation.  He had daily irritability and low mood spells.  The Veteran exhibited anger and a moderately dysphoric affect.  The GAF score was 49.  The Veteran continued group therapy for major depressive disorder and PTSD.  He was noted to be about the same during a March 2007 evaluation and the GAF score remained at 49.  The Veteran's medication for depression was increased at this time.  A follow-up evaluation in April 2007 did not reflect additional symptoms and the assigned GAF score was 50.

A May 2007 evaluation noted that the Veteran had been unemployed for a few years due to chronic somatic pain in multiple areas with sensory complaints.  His mood and anxiety were stable.  The GAF score was raised to 52.  The Veteran's GAF score was also 52 later in May 2007.  He continued to undergo regular group therapy for depression and PTSD in 2007.  GAF scores of 54 and 51 were recorded in October 2007.  A November 2007 evaluation noted different somatoform symptoms and generalized somatoform disorder was to be ruled out.  Affect was restricted and the Veteran was tearful.  The GAF score was lowered to 50.

In 2008, the Veteran continued to undergo VA group therapy for PTSD, depression and somatization disorder.  A January 2008 evaluation included diagnoses of a history of PTSD and rule out generalized somatoform disorder.  The Veteran reported that he had been doing fair.  Affect was restricted and he was tearful during the evaluation.  The GAF score was raised to 54.  Similar findings and identical GAF scores were recorded in February 2008, March 2008 and April 2008 psychiatric evaluations.

The Veteran provided testimony at a Board hearing in April 2008.  He indicated that he regularly attended treatment for his PTSD at VA facilities.  The Veteran stated that he last worked as a barber in 2003 and noted physical problems that prevented that job.  He also stated that his mind wandered on a daily basis and that his PTSD affected his marriage and his sex life.  The Veteran indicated that he self-isolated himself and was getting depressed.  He also reported experiencing dreams associated with the military and that he could not function.  

In May 2008, after a psychiatric evaluation recorded a GAF score of 54, the Veteran requested additional therapy in part because he was drinking more.  A VA substance abuse therapy record from June 2008 included a diagnosis of alcohol dependence with a GAF score of 54.  The Veteran did not have thoughts of suicide but he had feelings of hopelessness or helplessness.  An evaluation recorded symptoms of abnormal concentration, depressed mood with chronic thoughts about suicide, insomnia, fatigue, anhedonia, irritability, guilt, hopelessness, heightened startle response, avoidance behavior, intrusive thoughts and nightmares.  The diagnosis was again alcohol dependence with a GAF score of 54.  The Veteran continued with VA group therapy for depression and alcohol abuse.  An August 2008 psychiatric evaluation noted a depressed mood, intrusive thoughts and occasional alcohol use.  Affect was mildly restricted and dysphoric.  The GAF score continued at 54.  No additional symptoms were noted during a September 2008 evaluation, but the GAF score was raised to 58 while it was raised to 60 during a November 2008 evaluation.  In December 2008, a VA psychologist noted that Veteran's long history of PTSD and alcohol abuse.  Although group therapy had been helpful, the Veteran continued to experience memories, nightmares and hypervigilance.  Mood was depressed and affect was restricted.

A January 2009 psychiatric evaluation noted that the Veteran had a depressed mood and experienced nightmares.  Speech was slow and affect was mildly restricted and dysphoric.  The diagnoses continued to be PTSD by history and rule out generalized somatoform disorder.  A GAF score of 52 was assigned.  The Veteran continued to receive group therapy through VA for PTSD and alcohol abuse.  Similar results were noted in a March 2009 evaluation with an identical GAF score of 52.  In May 2009, the Veteran reported forgetfulness and sleep disturbance.  The GAF score remained at 52.  Similar findings were reported in two June 2009 evaluations, but the GAF score was raised to 54 and then to 55.  In a September 2009 psychiatric evaluation, the Veteran's GAF score was lowered to 45.  The Veteran reported that he was not well, that he had no activities at home, but that he had a very supportive wife.  His mood was depressed and he had ideas of worthlessness, but not suicidal ideas.  Group therapy continued to through October 2009 for PTSD, major depressive disorder and chronic pain syndrome.

In October 2009, the Veteran underwent additional VA examination in connection with the claim by the same examiner who conducted the October 2005 examination.  The examiner again reviewed the claims file, interviewed the Veteran and conducted a mental status examination.  The examiner accurately noted the Veteran's history of psychiatric treatment and that there had been no changes in legal problems, education or employment since the previous examination.  The Veteran remained married and continued to have a good relationship with his wife and other family members.  He continued to have a couple of friends, but he did not see them as much.  The Veteran also regularly attended church but was not as involved in activities.  Alcohol use had increased since that previous examination, but it was occasional.

Mental status examination revealed a restricted affect and dysphoric mood.  Periodic feelings of anxiety were noted, especially when around crowds.  The Veteran was depressed 60 or 70 percent of the time.  He experienced memories of Vietnam, and symptoms of frustration and irritability with periods of crying.  The Veteran admitted to occasional anger outbursts, but no violence or destruction of property.  His sleep was poor, which added to the irritability.  Symptoms specifically related to PTSD included:  war-related nightmares; daily intrusive thoughts of war; avoidance of war triggers; survivor's guilt; declining social interest; poor concentration; difficulty focusing; irritability; sleep problems; hyperstartle response; and hypervigilance.  Other symptomatology was not found, including any suicidal or homicidal ideation.

The October 2009 VA examiner provided diagnoses of major depressive disorder, PTSD and alcohol dependence.  A GAF score of 53 was assigned.  The examiner summarized that the Veteran continued to meet the criteria for PTSD and that his depression seemed to be related to physical problems.  The examiner reiterated that the Veteran left work as a barber approximately six years earlier due to physical problems.  Overall his condition seemed quite similar to the previous examination according to the examiner.

In a December 2009 statement, the Veteran indicated that he experienced flashbacks and nightsweats.  He felt that his life was useless and he was isolated.  In February 2010, the Veteran provided information that he worked fulltime as a barber from 1970 to 2003, including self employment in that capacity.  He also stated that he experienced symptoms of:  not sleeping, fatigue, dreams and depression.  A February letter from a coworker, M.T., indicated that the Veteran was having trouble working as a barber by the 1990s on account of back pain.

Group therapy for PTSD continued through 2011.  In February 2011, an evaluation noted that the Veteran's mood was okay, and the assessment was PTSD by history and rule out generalized somatoform disorder.  An evaluation in April 2011 showed that the Veteran's mood was not good and he experienced nightmares.  No additional symptoms were elicited on mental status examination.  In August 2011, the Veteran was evaluated as having an upset mood.  He also had an affect that was tearful, dysphoric, congruent and of full range.  It was noted that the Veteran's PTSD symptoms were under good control but that it affects his functioning significantly.  Later in August 2011, it was noted that the Veteran had some urges to harm his niece due to a property dispute.  He thought this was due to his military training to eliminate targets.  In October 2011, an evaluation revealed an okay mood with a bit better sleep.  The Veteran continued to have a family property dispute.  The same diagnoses remained the same and the GAF score was assigned as 50.  A December 2011 evaluation noted that the Veteran's sleep was better but there were more nightmares and his family legal problem with land continued.  The GAF score was raised to 55.  

The Veteran presented additional testimony during a Board hearing in January 2012 after he requested another hearing when he was informed that the Veterans Law Judge who held his previous April 2008 hearing was no longer with the Board.  The Veteran testified that he experienced nightmares, recurring dreams and sleep problems.  He reported that he had been married for forty years with children and grandchildren.  The Veteran indicated that he received regular group therapy through VA and had been prescribed medication that had been increased.  From January 2012 to May 2012, the Veteran continued group psychiatric therapy for PTSD.  Evaluations in March 2012 and May 2012 showed GAF scores of 55.

In May 2012, the Veteran underwent a VA psychological examination shortly prior to the Board's May 2012 remand.  The examiner reviewed the claims file, interviewed the Veteran and conducted a mental status examination.  Since the previous VA examination, the Veteran remained married with two children and three grandchildren.  The Veteran reported that he had experienced marital discord due to PTSD and major depressive disorder symptoms, particularly his irritability/anger, anhedonia, social withdrawal and emotional numbness.  He also reported that he had no real close friends and that he was extremely socially withdrawn.  The Veteran also remained unemployed and it was noted that he was a former barber who ceased working due physical disability.  He thought that he would be impacted by his psychiatric symptoms even if he was able to work.  The Veteran indicated that his anxiety, difficulty concentrating, hypervigilance in public and being very uncomfortable around new people would affect his occupation.  Since the previous examination, the Veteran had no legal or behavioral problems, had alcohol use problems and continued group therapy through the VA system.  

According to the examiner, symptoms attributable to the two diagnoses could be differentiated.  Symptoms of PTSD only included:  intrusive thoughts; distressing dreams/nightmares; flashbacks; psychological distress to cues; avoidance of thoughts, feelings and conversations related to trauma; avoidance of activities, places, people and reminders of trauma; diminished interest/participation in activities; emotional numbness; sense of foreshortened future; irritability/anger; hypervigilance; and exaggerated startle response.  Symptoms of major depressive disorder only included:  depressed mood most of the day or nearly every day; markedly diminished interest in pleasurable activities; anhedonia; significant weight loss; psychomotor retardation; fatigue; feelings of worthlessness; and excessive or inappropriate guilt.  Overlapping symptoms included sleep disturbance and difficulty concentrating.  Besides this list of symptoms, it was also noted that the Veteran had symptoms of:  depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation of mood; and difficulty in establishing and maintaining effective work and social relationships.

The Axis I diagnoses were PTSD and moderate recurrent major depressive disorder.  The examiner assigned a GAF score of 45 based on persistent serious symptoms of PTSD and major depressive disorder and moderate impairment in social and occupational functioning.  The examiner characterized the severity of the psychiatric problems as occupational and social impairment with reduced reliability and productivity.  

After the examination, the Veteran continued to attend VA group therapy for PTSD.  In July 2012, an evaluation noted that the Veteran's mood was fair and sleep unchanged.  He was under pressure due to a lawsuit with his niece.  The diagnoses were listed as:  PTSD by history; major depressive disorder that was recurrent, moderate, and without psychotic features in partial remission; and somatoform disorder not otherwise specified.  The GAF score was 55.  In an August 2012 application for TDIU, the Veteran indicated that he could not work due to defects from Agent Orange and PTSD.  An evaluation in September 2012 evaluation noted that the Veteran's mood was okay without any other noted symptoms.  The diagnoses remained the same but the GAF score was lowered to 50.  In an October 2012 statement, he reported that he was depressed 80 percent of the time.
In a December 2012 evaluation, it was noted that the Veteran's mood was fair and his PTSD symptoms were under better control.  The diagnoses remained as PTSD, major depressive disorder, and somatoform disorder not otherwise specified, with a GAF score of 50.

In 2013, the Veteran continued treatment for his PTSD and depressed mood through VA group therapy.  A February 2013 evaluation showed similar symptoms with identical diagnoses to 2012 and a continued GAF score of 50.  

The Veteran underwent further VA psychological examination in connection with the claim in June 2013 pursuant to the Board's May 2012 remand.  The examiner reviewed the claims file, interviewed the Veteran and conducted a mental status examination.  It was noted that there had been no significant changes in the Veteran's psychosocial situation or his occupational status since the last VA examination.  The examiner noted that the Veteran continued to meet the criteria for a diagnosis of PTSD and PTSD symptoms similar to previous examinations were identified.  According to this examiner, the Veteran's symptoms could not be differentiated by diagnosis as there was interplay and interaction between each diagnosis.  

Symptoms listed in the examination report include:  depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directors or recent events; impairment of short- and long-term memory, for example, retention of only highly learned material, while forgetting to complete tasks; flattened affect; disturbances of motivation or mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; and impaired impulse control, such as unprovoked irritability with periods of violence.  Many of these symptoms were listed as occurring daily and with a moderate to severe level of effect.

The examiner provided Axis I diagnoses of:  PTSD; pain disorder associated with psychological factors and a general medical condition; depressive disorder NOS; and alcohol dependence.  The level of impairment was characterized as occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking and/or mood.  The examiner assigned a GAF score of 48, which represented serious to major impairment evident in several different areas of functioning.  As to whether PTSD alone prevents the Veteran from obtaining employment, the examiner commented that one would have to resort to speculation to answer the question given the interplay of symptoms between the Veteran's co-occurring depressive, alcohol use and pain disorders.

The Board will first address whether a higher rating is warranted for the Veteran's PTSD prior to June 24, 2013.  This was the date on which the June 2013 VA examination was conducted.  In an August 2013 brief, the Veteran's representative argues that the date evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  See McGrath v. Gober, 14 Vet. App. 28 (2000).  Additionally, the representative asserts that the evidence created prior to June 24, 2013 shows that the Veteran's impairment from PTSD warranted at least a 70 percent rating.

The evidence weighs both for and against a rating in excess of 50 percent prior to June 24, 2013.  At times, the Veteran's GAF score was over 60, which equates to only "some mild symptoms" according to DSM-IV.  Additionally, during this period, his GAF score was often between 51 and 60, which equates to "moderate symptoms" according to DSM-IV.  The examples of the symptomatology at that level are flat affect, circumstantial speech, and occasional panic attacks, which are consistent with the symptoms set forth in the rating criteria for 50 percent.  Nevertheless, a GAF score of 49 was assigned as early as February 2007 and GAF scores from the mid-40s to 50 were assigned during the rating period.  According to DSM-IV, this level equates to "serious symptoms," which are equivalent to suicidal ideation, severe obsessional rituals, and frequent shoplifting.  This type of symptomatology is more consistent with the rating criteria for a 70 percent rating.

Symptomatology should be the primary focus when deciding entitlement to a given disability rating under § 4.130, but the criteria also require that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Veteran exhibited symptoms listed in the criteria for a 70 percent rating at times prior to June 24, 2013.  Although denied at times, the Veteran experienced suicidal ideation on multiple occasions and as early as September 2005.  While no attempt was made, the criteria at the 70 percent level only require thought and preoccupation on the matter.  In October 2009, it was noted that the Veteran was depressed 60 to 70 percent of the time and, in October 2012, he stated he was depressed 80 percent of the time.  Although there were times when the Veteran's mood was fair or okay, the evidence tends to show that the Veteran had near-continuous depression.

The evidence shows that the Veteran experienced irritability and anger due to impulse control problems, which as early as October 2005, was considered to be impaired.  Moreover, although there were no instances of actual violence, the Veteran had difficulty in adapting to stressful circumstances as evidenced by the impairment he experienced during his legal property dispute with his niece.  Furthermore, although the Veteran was clearly married for many years, the evidence shows that he had an inability to maintain effective relationships outside of his immediate family and church.

Other symptoms listed as examples of the impairment level of a 70 percent rating were clearly not shown during the rating period.  Obsessional rituals, speech problems, spatial disorientation, and hygiene problems were not identified on VA examination, or during VA group therapy and evaluation.  However, as noted previously, in determining the applicable disability rating, it is not expected that all cases will show all the findings specified, especially with the more fully described grades of disabilities.  38 C.F.R. § 4.21.  Additionally, the Veteran exhibited psychiatric symptoms specific to PTSD that are not listed in the rating criteria, but contributed to his overall impairment.  The symptoms included intrusive thoughts, nightmares, flashbacks, avoidance of thoughts, self isolation, hypervigilance and exaggerated startle response.  These PTSD-specific symptoms must be considered in determining the appropriate rating because the list of symptoms in the rating criteria is a non-exhaustive list.  See Mauerhan v Principi, 16 Vet. App. 436 (2002).

The June 2013 VA examiner expressly found that the Veteran exhibited symptoms set forth in the criteria for a 70 percent rating and characterized the severity as occupational impairment with deficiencies in most areas, which is the impairment level for a 70 percent rating.  It was noted by the examiner that there had been no significant changes in the Veteran's psychosocial situation or his occupational status since the last VA examination.  Thus, the evidence in the examination is supportive to a degree that the Veteran was experiencing the level of impairment found during the June 2013 VA examination prior to the specific date on which the examination was conducted.

This evidence shows that, prior to June 24, 2013, the Veteran's PTSD resulted in impairment that tended to be greater than that of the level of a 50 percent rating but not completely at the level of a 70 percent rating.  When resolving reasonable doubt in the Veteran's favor, and when applying the provisions of 38 C.F.R. § 4.7, the Board finds that the symptomatology more closely approximated a 70 percent rating.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Therefore, the Board finds that, prior to June 24, 2013, the Veteran's PTSD was manifested by symptoms that resulted in occupational and social impairment with deficiencies in most areas.  In view of this finding, the Board concludes that a 70 percent rating is warranted for PTSD for the rating period prior to June 24, 2013.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  There is no specific time period prior to June 24, 2013 in which it is shown that a staged rating should be created; thus, the 70 percent rating is warranted effective from the date of the award of service connection-August 15, 2005.  See Fenderson, 12 Vet. App. at 126.  

Although a 70 percent rating is warranted for PTSD prior to June 24, 2013, an evaluation in excess of 70 percent is not warranted at any point since the award of service connection.  The evidence of record does not show that the Veteran's PTSD has manifested in symptoms resulting in total occupational and social impairment, which is the impairment level required for a higher 100 percent rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The VA examinations reports, treatment records with psychological evaluations and the Veteran's hearing testimony and statements do not reflect that he has experienced the symptoms listed for a total rating.  He has not reported experiencing delusions or hallucinations, and these symptoms have not been identified by any of the evaluating clinicians.  The evidence also does not show grossly inappropriate behavior.  The Veteran has exhibited suicidal ideation and thoughts, but a persistent danger of hurting self has not been shown.  Additionally, he has experienced irritability and anger toward others, including toward his niece, but homicidal ideation has been denied and the evidence does not indicate that he is a persistent danger of hurting others.  The Veteran has also not exhibited an intermittent inability to perform activities of daily living such as maintenance of minimal personal hygiene; the clinicians have not indicated any hygiene problems.  Moreover, the Veteran has been found to be oriented in each instance.  Memory loss has been noted but, not to the extent of memory loss for names of close relatives, own occupation, or own name.  Thus, these types of symptoms reflective of total impairment have not been shown.

Specifically as to the GAF scores of record, the assigned GAF scores have been no worse than the mid to upper 40s.  As noted previously, this level of GAF score equates to "serious" symptoms according to DSM-IV.  This level of symptomatology with examples of suicidal ideation and severe obsessional rituals is contemplated by the 70 percent rating already assigned.  GAF scores 40 and below have not been evident.  Thus, the GAF scores themselves do not support a higher level of total impairment.

This assessment is supported by the evidence showing the Veteran retired from work primarily due to physical disability and by the fact that he has remained married for years and has a good relationship with his immediate family.  Therefore, the symptomatology has not approximated the criteria for a total rating for PTSD based on total occupational and social impairment.  In any case, the Board already considered and applied 38 C.F.R. § 4.7 and the benefit-of-the-doubt doctrine in establishing a 70 percent rating, at least for the period prior to June 24, 2013.  The preponderance of the evidence is against a finding of a higher level of impairment.  Therefore, the Board concludes that an initial evaluation for PTSD in excess of 70 percent is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disorder is inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disorder with the established criteria found in the Rating Schedule for the disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

The Board finds that the Veteran's disability picture for his PTSD is not so unusual or exceptional in nature as to render the already assigned rating inadequate.  The manifestations of the Veteran's service-connected PTSD were evaluated under the applicable diagnostic code for evaluating mental disorders.  The criteria are found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability as each rating level specifically equates to such impairment.  The Veteran's psychiatric symptoms include:  depression, anxiety hypervigilance, intrusive thoughts, nightmares, impairment of affect, helplessness, sleep difficulty, irritability, anger, difficulty concentrating, exaggerated startle response, panic attacks, self isolation, few friends, impaired impulse control, memory impairment, suicidal ideation, anhedonia, crying spells, guilt, intrusive thoughts, suspiciousness, and difficulty in adapting to stressful circumstances.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 70 percent disability rating for PTSD.  This is particularly so given that the rating criteria include non-exhaustive lists of symptoms and focus on the overall impairment level of symptoms.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

IV.  Effective Date for the Award of Service Connection for Ischemic Heart Disease

In the November 2012 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as April 21, 2004.  The Veteran contends that an earlier effective date is warranted.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

The claim leading to the award of service connection was received by the RO on August 31, 2011.  Although this was the date of claim, the award of service connection was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).  

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114, 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. § 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  See 38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id.

Thus, under the Nehmer effective date provisions, the Board must analyze whether a claim for ischemic heart disease was filed prior to the August 31, 2011 claim, or whether VA denied compensation for ischemic heart disease, with consideration of the effective date of the liberalizing law of August 30, 2010.  Although the record reflects that there was no prior claim or denial expressly relating to the term ischemic heart disease, the RO identified a statement received by VA on March 10, 2004, as a claim for ischemic heart disease when it awarded an effective date of April 21, 2004 for the award of service connection.  In the statement, the Veteran noted that he had chest pain.  This claim was denied in a June 2005 rating decision wherein the disability was characterized as a "rib and chest condition with shortness of breath."  In denying the claim in June 2005, the RO considered evidence pertaining to the Veteran's cardiac problems.

When liberally interpreting the March 2004 claim and June 2005 denial, the Board finds that the claim and denial pertained to the covered herbicide disease of ischemic heart disease.  This is particularly so when applying a sympathetic reading of the Veteran's statement, which identifies chest pain, and the denial, which references cardiac problems.  Thus, in viewing this prior claim and denial in a light most favorable to the Veteran, the Board finds that the date of claim for ischemic heart disease is March 10, 2004.  See 38 C.F.R. § 3.816(c)(2).  Prior to March 10, 2004, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  Other claims were filed, but they pertained to soft tissue sarcoma, depression, diabetes and a stomach condition.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is March 10, 2004, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, as noted previously, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  The current effective date of the award of service connection for ischemic heart disease is April 21, 2004.  This is the date when a VA stress thallium test was conducted.  The test was given after an indication of chest pain and the result was abnormal showing a mild inferior basal hypokinesis.  In September 2012, a VA physician reviewed the claims file and provided an opinion uncontradicted in the record that the first test which showed the presence of ischemic heart disease was the April 21, 2004 stress thallium.  Thus, April 21, 2004 is potentially the date the disability arose as there is no evidence earlier than that date which references ischemic heart disease or some similar abnormal test.

Although the record reflects that the first test that showed ischemic heart disease was the April 21, 2004 stress thallium, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."   DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  In the Veteran's case, the stress thallium test was in part provided due to an indication of chest pain.  The Veteran stated having chest pain in his March 10, 2004 claim.  At the least, his report of chest pain on the earlier date of March 10, 2004, raises a reasonable doubt as to the date when ischemic heart disease manifested.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's "disability arose" at least by March 10, 2004.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Given that the effective date of the award can be no earlier than the date of claim, the Board concludes that the proper effective date for the award of service connection for ischemic heart disease is March 10, 2004.  See 38 C.F.R. § 3.816(c)(2).  Thus, the appeal is granted to this extent.

V.  Effective Date for the Award of a 100 Percent Rating for
Ischemic Heart Disease

When the RO granted service connection for ischemic heart disease in the November 2012 rating decision, an initial disability rating of 60 percent was assigned, which was increased to 100 percent effective July 16, 2012.  In addition to disagreeing with the effective date of the award of service connection addressed above, the Veteran disagreed with the effective date assigned for the 100 percent rating for ischemic heart disease.  Thus, he essentially contends that an initial rating in excess of 60 percent is warranted from March 10, 2004 (the new effective date of the award of service connection) to July 15, 2012.

The general provisions for initial rating claims are described in the section pertaining to PTSD.  The Veteran's ischemic heart disease has been evaluated under Diagnostic Code 7005 as analogous to coronary artery disease.  Under that diagnostic code, a 60 percent rating for the service-connected ischemic heart disease requires more than one episode of acute congestive heart failure in the past year; or is warranted when there is a workload of greater than 3 METs but not greater than 5 METs that results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005.  A 100 percent rating requires chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  Id. 

One MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow, that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2). 

The evidence of record reflects that the Veteran reported having chest pain in a March 2004 statement.  As noted previously, he was seen for a VA stress thallium test in April 2004.  The test was given after an indication of chest pain and the result was abnormal showing a mild inferior basal hypokinesis.  The left ventricular ejection fraction (LVEF) was considered to be mildly reduced at 48 percent.  An echocardiogram was also conducted that month.  The LVEF was estimated at 50 percent.  The study showed structurally normal valves and low normal left ventricular systolic function.  When the Veteran was seen in May 2004 for a follow up, the diagnosis was chest pain.  In June 2004, the impression was characterized as coronary artery disease.  Chest x-rays were within normal limits with no heart enlargement.  Later that month, the Veteran underwent a VA cardiac catheterization.  At that time, there was no obstructive epicardial coronary artery disease, but there was mild left ventricular systolic dysfunction.  The LVEF was calculated at 42 percent.

VA treatment records from September 2004 reflect that the Veteran continued to complain of chest pain.  He also experienced lightheadedness and dizziness.  A VA general pension examination was conducted in November 2004.  The Veteran's history of cardiac problems was noted.  The examiner indicated that all cardiology examinations were considered normal with LVEF of 42 percent and 50 percent on another occasion.  The examiner determined that the METs level was 5 to 7.  The Veteran continued to be intermittently seen for chest pain through the VA system.  In October 2005, he was assessed with coronary artery disease with angina, which was incorporated into his medical problem list.  His active problems included a LVEF of 48 percent.  Chest x-rays in October 2005, March 2007 and March 2009 revealed a basically stable chest on serial comparison with no acute or active process.

On July 16, 2012, the Veteran underwent VA heart examination in connection with the claim.  The examiner recorded symptoms of fatigue and angina.  Based on the Veteran's report, a METs level of 1 to 3 was recorded.  The symptoms were found to be consistent with activities such as eating, dressing, taking a shower and slow walking for 1 to 2 blocks.  The LVEF was recorded as 48 percent based on the 2004 test.  The examiner indicated that there was no impact on the Veteran's ability to work from this condition.

In September 2012, a VA physician reviewed the claims file in connection with the claim.  It was noted that the Veteran presented a complicated case.  The physician noted that the Veteran had been medically treated for coronary artery disease since 2004 when the diagnosis first appeared in the Veteran's problem list at the Salem VAMC, although more accurately characterized as ischemic heart disease.  The examiner noted that the Veteran's April 2004 stress thallium test was abnormal and that the June 2004 cardiac catheterization showed normal cardiac arteries.  According to the VA physician, the Veteran was treated with medication for his heart and thus, he may have had microvascular disease such as Cardiac Syndrome X, which is still classified as ischemic heart disease.  The physician concluded that the first test showing the presence of ischemic heart disease was the April 2004 stress thallium test and that it also showed a LVEF of 48 percent.

Based on this evidence, the criteria for a 100 percent rating were by July 16, 2012, the date the VA examiner recorded the Veteran's METs level as between 1 and 3 as a result of his service-connected ischemic heart disease.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.  This is the date the RO assigned as the effective date for the 100 percent rating.  However, prior to July 16, 2012, the evidence does not show that the disability resulted in chronic congestive heart failure, a workload of 3 METs or less, or a left ventricular ejection fraction of less than 30 percent, which are the criteria for the 100 percent rating.  First, chronic congestive heart failure is not reflected in the medical evidence and the Veteran has not indicated that he has chronic congestive heart failure.  Next, the METs level prior to the July 2012 VA examination was shown to be between 5 and 7, which is reflective of only a 30 percent rating rather than a 100 percent or even a 60 percent rating.  Lastly, the Veteran's LVEF was measured as 42, 48 and 50 percent prior to July 16, 2012.  Additionally the 48 percent measurement was recorded in the Veteran's medical history as his LVEF.  These levels, which are between 30 percent and 50 percent are reflective of a 60 percent rating and not of the higher 100 percent rating.  Thus, based on the evidence reflective of the Veteran's disability picture prior to July 16, 2012, the criteria for a 100 percent rating were not met under any of the three avenues for evaluating ischemic heart disease.  Id.

In an August 2013 brief, the Veteran's representative argues that the date evidence is created is irrelevant compared to when the Veteran was actually experiencing the symptoms.  See McGrath, 14 Vet. App. at 28.  Additionally, the representative asserts that the evidence created prior to July 16, 2012 shows that the Veteran's impairment from ischemic heart disease warranted at least a 100 percent rating.  Here, the manifestation warranting a 100 percent rating (METs level of 1 to 3) was not factually ascertainable until the July 16, 2012 VA examination.  See 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o) (effective date of disability compensation can be when entitlement arose or the earliest date as of which it is factually ascertainable).

Although the representative states that there is evidence in the record prior to the examination showing that the Veteran had an increase in symptoms, no actual evidence is identified.  Instead, the evidence, either in the medical record or from the Veteran's statements, does not show an increase to a workload of 3 METs or less, or any other criteria for a rating in excess of 60 percent.  Additionally, while there may be some uncertainty of the exact onset of the disability level equivalent to a 100 percent rating, the earliest date that it can be factually ascertained is the July 16, 2012 VA examination.  Without sufficient evidence showing that a 100 percent rating was factually ascertainable prior to July 16, 2012, an earlier effective date for the 100 percent rating is not warranted.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

As noted in the PTSD rating section, generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient, but in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b).  Here, the Board finds that the Veteran's disability picture for his ischemic heart disease is also not so unusual or exceptional in nature as to render the already assigned rating inadequate.  See Thun, 22 Vet. App. at 115.  The manifestations of the Veteran's service-connected ischemic heart disease were evaluated under the applicable diagnostic code for evaluating cardiovascular disorders.

The criteria are found by the Board to specifically contemplate the level of impairment caused by this disability as each rating level specifically equates to such cardiovascular manifestations.  The Veteran's symptoms include a reduced workload of METs, left ventricular dysfunction based on a reduced LVEF, and resultant manifestations such as angina and dizziness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 60 percent disability rating for ischemic heart disease prior to July 16, 2012.  Consequently, the Board concludes that the schedular evaluation for this time period is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).


ORDER

New and material evidence has been presented to reopen a claim of entitlement to service connection for a genitourinary disorder; the appeal of this issue is granted to this limited extent.

From August 15, 2005 to June 23, 2013, an initial evaluation of 70 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.

An initial evaluation in excess of 70 percent for PTSD is denied.

An effective date of March 10, 2004, for the award of service connection for ischemic heart disease is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An effective date prior to July 16, 2012, for a 100 percent rating for ischemic heart disease is denied.


REMAND

The Board finds it necessary to remand the remaining issues on appeal to the RO for additional development and consideration for the reasons set forth below.

Genitourinary Disorder

Generally, a VA examination is necessary prior to final adjudication of a claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the veteran qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

VA medical opinions in September 2012 and December 2012 addressed whether the Veteran has a genitourinary disorder related to urinary symptoms during service.  Although the examiner noted that disorders such as benign prostate hyperplasia and testosterone deficiency are not on a list for diseases presumptively related to exposure to herbicide agents, the examiner did not expressly address whether the Veteran has a genitourinary disorder related to exposure to herbicide agents such as Agent Orange.  Direct service connection is not precluded for diseases not presumptively related to Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Additionally, while the VA examiner addressed secondary service connection between erectile dysfunction and other genitourinary disorders, an opinion has yet to be provided on the possible relationship between the Veteran's erectile dysfunction and his service-connected PTSD.  See 38 C.F.R. § 3.310 (2013).  Thus, the opinions on the matter are not wholly adequate.  See Barr, 21 Vet. App. at 311.  Because there is at least an indication that the Veteran has genitourinary problems that may be related to his active military service or a service-connected disorder, the Board finds that a remand is required for this reopened claim in order to afford the Veteran another VA examination.  McLendon, 20 Vet. App. at 83; see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes). 

Peripheral Neuropathy

The Veteran contends that he has peripheral neuropathy of his extremities as a result of exposure to Agent Orange during service.  This claim has been pending for many years and the Board remanded the matter in May 2012 for another VA medical examination and opinion.  Although the record shows a diagnosis of peripheral neuropathy at times, a VA examiner in March 2013 unequivocally determined that the Veteran does not have peripheral neuropathy.  The examiner stated that the Veteran does not meet the criteria for peripheral neuropathy by diagnostic studies, specialty consultations, specialty training, pathology or clinical presentation.  The examiner explained further that the Veteran has a history of voiced symptoms that have been misinterpreted as a condition unrelated to his claimed condition.  

This new evidence raises the issue of whether the Veteran has the claimed disorder as the Board remanded the claim in May 2012 to address whether he has, or had, peripheral neuropathy due to military service or a service-connected disorder.  The Veteran has reported symptoms of bilateral pain in the upper and lower extremities, which has been documented in the VA treatment records.  Although he expressly claimed service connection for peripheral neuropathy, a claim is not limited solely to what a veteran claims.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim).  Moreover, even if a disorder resolves, the current disability element of a claim may still be met if the disorder was present during the pendency of the claim.  See McClain v. Nicholson 21 Vet. App. 319, 321 (2007).

In view of these circumstances, the claims must be remanded for another VA examination and medical opinion.  A comprehensive report must be provided that seeks to determine the identity of the disorder manifested by the Veteran's complaints of extremity pain.  This must also include a determination as to whether the Veteran in fact has peripheral neuropathy, or has had peripheral neuropathy in the past, in light of the evidence provided in the March 2013 VA examination report.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  If a disorder underlying the Veteran's complaints of pain is identified, then a medical opinion must be obtained regarding to the possible relationship to military service or a service-connected disorder.  See McLendon, 20 Vet. App. at 83; Littke, 1 Vet. App. at 93.

Diabetes Mellitus

In the August 2012 rating decision, the RO granted service connection for diabetes mellitus, type II, and awarded a 10 percent disability rating effective September 28, 2011.  The Veteran appealed for a higher initial rating.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In granting service connection for diabetes mellitus, the RO based the decision on evidence of record, including VA treatment records.  However, no VA compensation examination was afforded to the Veteran to assess the severity of his diabetes mellitus.  Thus, the Board finds it necessary to remand the claim for a contemporaneous examination to ensure that VA meets its duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)(4).

Other Considerations

The issue of entitlement to TDIU was on appeal at the time of the May 2012 Board remand.  While the case was in remand status, in the November 2012 rating decision, the RO awarded the Veteran a 100 percent rating for his ischemic heart disease and SMC at the housebound rate under 38 U.S.C.A. § 1114(s) effective July 16, 2012, as well as basic eligibility for DEA under Chapter 35, Title 38.  Because a total rating is in effect for a service-connected disorder and SMC has been awarded at the housebound rate, the TDIU issue is moot from July 16, 2012.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008); DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  As a total rating and SMC at the housebound rate is not in effect prior to July 16, 2012, the issue of entitlement to TDIU remains on appeal prior to that date.  

The Board finds that the issue of entitlement to TDIU, along with the issues of entitlement to SMC at the housebound rate and entitlement to basic eligibility for DEA under Chapter 35, Title 38, prior to July 16, 2012, are inextricably intertwined with the other claims being remanded herein.  For this reason, the Board finds that the TDIU, SMC and DEA claims must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation). 

Additionally, the Veteran may be receiving regular treatment at the Salem VAMC.  Treatment records must be requested from this facility on remand.

Accordingly, this case is remanded for the following actions:

1.  The RO must obtain the Veteran's more recent treatment records (since March 2013) from the Salem VAMC.

2.  Thereafter, the RO must afford the Veteran a comprehensive VA examination to determine whether any identified left genitourinary disorder is related to military service or a service-connected disorder.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must first identify the Veteran's current genitourinary disorders.  Based on a review of the evidence of record and the examination results, the examiner must state whether any genitourinary disorder that the Veteran has had during the pendency of the claim is related to his active duty service or any incident therein, to include exposure to herbicide agents such as Agent Orange.  The examiner must also provide an opinion as to whether the Veteran has a genitourinary disorder (including erectile dysfunction specifically) that was due to or aggravated by a service-connected disorder, including PTSD. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The RO must also afford the Veteran a comprehensive VA examination in connection with the "peripheral neuropathy" claim.  The Veteran's entire claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.

The examiner must first address whether the Veteran has a disorder underlying his complaints of pain in the bilateral upper and lower extremities based on a review of the evidence and a physical examination.  Any indicated diagnostic tests and studies must be accomplished.  An opinion as to this matter must specifically include whether the Veteran has peripheral neuropathy, or has had peripheral neuropathy during the pendency of the claim (even if it has resolved).  If not, an explanation must be provided that addresses the instances of peripheral neuropathy appearing in the Veteran's medical record.  If there is no underlying disorder, such a finding must be explained as well.

If a disorder manifested by extremity pain is identified, based on a review of the evidence of record and the examination results, the examiner must state whether any such disorder that the Veteran has, or has had during the pendency of the claim, is related to his active duty service or any incident therein, to include exposure to herbicide agents such as Agent Orange.  The examiner must also provide an opinion as to whether such disorder was due to or aggravated by a service-connected disorder. 

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The Veteran must also be afforded a comprehensive examination to determine the current severity of his service-connected diabetes mellitus.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.

The examiner must address whether the Veteran's diabetes mellitus requires insulin, a restricted diet, or regulation of activities (avoidance of strenuous occupational and recreational activities); whether the Veteran's diabetes mellitus has resulted in episodes of ketoacidosis or hypoglycemic reactions requiring any hospitalizations and, if so, the number of such hospitalizations in any 12 month period; and whether the Veteran's diabetes mellitus requires twice per month or more frequent visits to a diabetic health care provider, and, if so, the frequency.  The examiner must also state whether the Veteran's diabetes mellitus causes any complications and, if so, the severity of such complications.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed.  

5.  The RO must notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The RO must review the resulting examinations to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Finally, after undertaking any other development deemed appropriate, the RO must re-adjudicate the issues on appeal.  If a benefit sought is not granted, the RO must furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

No action is required by the Veteran until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


